Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to Application No. 17/119,363 filed on 12/11/2020.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 12/11/2020, 06/24/2021, and 06/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-14 and 17-20 are directed to a system (i.e. a machine), claim 15 is directed to a control device (i.e. a machine), and claim 16 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-11 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity. In particular, the functions being performed by the independent claims 1, 15, and 16 are concepts relating to commercial interactions in the form of contracts and business relations. Viewed as a whole, claims 1-20 are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, adjusting the scheduled dates/times of the deliveries and/or pickup services based on particular conditions, offering incentives to adjust the dates/times of the deliveries and/or pickup services, and generating movement plans for vehicles to execute the scheduled delivery and pickup services.

	Claim 1 recites, in part: 
[…] detect a first package to be collected at a specified collection location, 10an identification code configured to cause the at least one processor to identify a second package to be delivered to the collection location […] when a first date and time that is a collection deadline of the first package and a second date and time that is a scheduled delivery date and time of the second package satisfy a predetermined condition […] generate a movement plan for a vehicle in which the vehicle transports the second package to the collection location and, then, the vehicle collects the first package from the collection location, and […] carry out control for causing the vehicle to move in accordance with the generated movement plan.
	The limitations of claim 1 recited above are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, and generating movement plans for vehicles to carry out the scheduled delivery and pickup services based on predetermined conditions. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)). 

	Accordingly, claim 1 and claims 2-14 and 17-20, by virtue of dependence, recite an abstract idea. Furthermore, the following claims recite an additional abstract idea. 

	Claim 2 recites, in part, “wherein the predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline, and a proximity condition that the first date and 25time and the second date and time are proximate to each other, and […] when the late condition and the proximity condition are satisfied […] change the scheduled delivery 75date and time from the second date and time to a third date and time that is earlier than the first date and time”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, adjusting the scheduled dates/times of the deliveries and/or pickup services based on particular conditions, and generating movement plans for vehicles to carry out the scheduled delivery and pickup services. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 3 recites, in part, “wherein 5the predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline, and a preparation complete condition that preparation for starting transportation of the second package is completed by a latest transport start date and time that still allows the vehicle to transport the second package to 10the collection location by a third date and time that is earlier than the first date and time, and […] when the late condition and the preparation complete condition are satisfied […] change the scheduled delivery date and time from the second date and time to a third date and time that is earlier than the first date and time”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, adjusting the scheduled dates/times of the deliveries and/or pickup services based on particular conditions, and generating movement plans for vehicles to carry out the scheduled delivery and pickup services. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 4 recites, in part, “wherein the predetermined condition further includes a preparation complete condition that preparation for starting transportation of the second package is completed by a latest transport start date and time that still allows the vehicle to transport the second package to 20the collection location by the third date and time, and […] change the scheduled delivery date and time to the third date and time when the late condition, the proximity condition, and the preparation complete condition are satisfied”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, adjusting the scheduled dates/times of the deliveries and/or pickup services based on particular conditions, and generating movement plans for vehicles to carry out the scheduled delivery and pickup services. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 5 recites, in part, “[…] when the late condition is satisfied and the proximity condition is not satisfied, send a message informing about a proposal to change the 76 collection deadline of the first package from the first date and time to a fourth date and time that is later than the second date and time that is the scheduled delivery date and time of the second package”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, communicating a propose to adjust the scheduled dates/times of the deliveries and/or pickup services based on particular conditions, and generating movement plans for vehicles to carry out the scheduled delivery and pickup services. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 6 recites, in part, “[…] send the message informing also about an incentive to be obtained, due to changing the collection deadline to the fourth date and time, by a requester that requested delivery of the first package”. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, adjusting the scheduled dates/times of the deliveries and/or pickup services based on particular conditions, offering incentives to adjust the dates/times of the deliveries and/or pickup services, and generating movement plans for vehicles to execute the scheduled delivery and pickup services. These features recite concepts of commercial interactions in the form of contracts, marketing, and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 7 recites, in part, “[…] send the message informing about the incentive that corresponds to a difference between the first date and time and the fourth date and time”. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, adjusting the scheduled dates/times of the deliveries and/or pickup services based on particular conditions, offering incentives to adjust the dates/times of the deliveries and/or pickup services, and generating movement plans for vehicles to execute the scheduled delivery and pickup services. These features recite concepts of commercial interactions in the form of contracts, marketing, and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 8 recites, in part, “wherein 15the predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline, and […] when the late condition is not satisfied, generate the movement plan for the vehicle so that the vehicle 20transports the second package to the collection location by the second date and time that is the scheduled delivery date and time and, then the vehicle collects the first package from the collection location”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services and generating movement plans for vehicles to carry out the scheduled delivery and pickup services. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 9 recites, in part, “[…] store the transported second package […] when the scheduled delivery date and time of the second package is changed from the second date and time to the third date and time that is an earlier date and time than the second date and time […] control the storage device so as to make it possible for the second package to be retrieved at 5the second date and time or later”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, adjusting the scheduled dates/times of the deliveries and/or pickup services based on particular conditions, generating movement plans for vehicles to carry out the scheduled delivery and pickup services, storing a package in a storage device, and enabling a recipient to retrieve the package from the storage device at a later time. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part, “when the predetermined condition is not satisfied […] to generate a movement plan for a second vehicle that differs from a first vehicle 10that is the vehicle, so that the second vehicle collects the first package from the collection location by the collection deadline”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards generating movement plans for vehicles to carry out scheduled delivery and pickup services. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 11 recites, in part, “wherein in a case in which a plurality of second packages to be delivered to the collection location is identified […] when an earliest date and time among scheduled delivery date and times of the plurality of second packages, and the first date and time that is the collection deadline satisfy the predetermined condition […] generate a movement plan for the vehicle”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services and generating movement plans for vehicles to carry out the scheduled delivery and pickup services based on particular conditions. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 12 recites, in part, “when a plurality of second packages to be delivered to the collection location is identified […] identify, based on at least one of a size and a weight of the first package, a vehicle capable of collecting the first package from among a plurality of vehicles including the vehicle, and 25[…]  generate a movement plan for the identified vehicle when, among the scheduled delivery date and times of the plurality of second packages, the scheduled delivery date and time of the78 second package to be delivered by the identified vehicle, and the first date and time that is the collection deadline satisfy the predetermined condition”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, selecting an appropriate vehicle to perform the delivery/pickup services based package characteristics, and generating movement plans for vehicles to carry out the scheduled delivery and pickup services based on particular conditions. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 13 recites, in part, “wherein a relationship between 5a first route on which the vehicle transports the second package, and a second route on which the vehicle transports the first package is a relationship between an outbound route and an inbound route”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards generating movement plans for vehicles to carry out scheduled delivery and pickup services along outbound and inbound routes. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 14 recites, in part, “[…] generate a flight plan for the aircraft as the movement plan […]”. These limitations are directed towards certain methods of organizing human activity. These limitations are directed towards generating movement plans for vehicles to carry out scheduled delivery and pickup services. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 15 recites, in part:
[…] acquire information identifying a specified collection location, and information expressing a first date and time that is a collection deadline of a first package to be collected at the collection location, and 25information expressing a second date and time that is a scheduled delivery date and time of a second package to be delivered to the collection location identified in the acquired information […] when the first date and time and the second date and time expressed in the acquired information satisfy a predetermined condition […] generate a movement plan for a vehicle in which the vehicle transports the second package to the collection location and, then, the vehicle collects the 5first package from the collection location, and […] carry out control for causing the vehicle to move in accordance with the generated movement plan.
	The limitations of claim 15 recited above are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, and generating movement plans for vehicles to carry out the scheduled delivery and pickup services based on predetermined conditions. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)). 

	Claim 16 recites, in part: 
 10acquiring information identifying a specified collection location, and information expressing a first date and time that is a collection deadline of a first package to be collected at the collection location, and information expressing a second date and time that is a scheduled delivery 15date and time of a second package to be delivered to the collection location identified in the acquired information; when the first date and time and the second date and time expressed in the acquired information satisfy a predetermined condition, generating a movement plan for a vehicle in which the vehicle transports the second package to the collection location and, 20then, the vehicle collects the first package from the collection location; and carrying out control for causing the vehicle to move in accordance with the generated movement plan.
	The limitations of claim 16 recited above are directed towards certain methods of organizing human activity. These limitations are directed towards collecting information corresponding to scheduled dates/times of delivery and pickup services, and generating movement plans for vehicles to carry out the scheduled delivery and pickup services based on predetermined conditions. These features recite concepts of commercial interactions in the form of contracts and business relations (see MPEP 2106.04(a)(2)(II)). 

	Claims 17-20 recite limitations that are substantially similar and analogous to the limitations of claim 9. Therefore, claims 17-20 recite the same abstract ideas as discussed above with regard to claim 9. 

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-4 and 17-20 recite the additional elements of a memory, program code, a processor, detection code, identification code, generation code, and control code. The memory, program code, processor, detection code, identification code, generation code, and control code are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 5-7 and 19-20 recite the additional elements of a send circuit and features for transmitting data over a network (sending a message). The send circuit is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 9 and 17-20 recite the additional elements of a storage device installed at a collection location and features for controlling a storage device via a processor. The steps for controlling a storage device via a processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the storage device is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 14 recites the additional elements of an aircraft and a port at which the vehicle is capable of landing and taking off. The aircraft and port are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 15 recites the additional elements of a memory, processor, program code, acquisition code, generation code, and control code. The memory, processor, program code, acquisition code, generation code, and control code are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Accordingly, the memory, program code, processor, detection code, identification code, generation code, control code, acquisition code, storage device, send circuit, aircraft, port, features for controlling a storage device via a processor, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-20 are merely left with a memory, program code, processor, detection code, identification code, generation code, control code, acquisition code, storage device, send circuit, aircraft, port, features for controlling a storage device via a processor, and features for transmitting data over a network.
	Claims 1-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The memory, program code, processor, detection code, identification code, generation code, control code, acquisition code, send circuit, and features for controlling a storage device via a processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the aircraft, port, and storage device are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-20 are rejected under 35 U.S.C § 101. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11, and 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bolton et al. U.S. Patent No. 10,198,707, hereafter known as Bolton, in view of Levis et al. U.S. Publication No. 2006/0235739, hereafter known as Levis. 

Claim 1: Bolton teaches the following:

At least one memory configured to store a program code; and at least one processor configured to access the program code and operate as instructed by the program code, wherein the program code includes:
	Bolton teaches “an apparatus comprising at least one processor and at least one memory including computer program code is provided. The at least one memory and the computer program code are configured to, with the processor, cause the apparatus to […]” (col. 2, lines 28-32).
	Thus, Bolton teaches an apparatus comprising a processor and memory including program code to execute the functions of the system; at least one memory configured to store a program code; and at least one processor configured to access the program code and operate as instructed by the program code.

A detecting code configured to cause the at least one processor to detect a first package to be collected at a specified collection location; An identification code configured to cause the at least one processor to identify a second package to be delivered to the collection location;
	Bolton teaches “a method for encouraging synchronized delivery of a prospective shipment/item is provided” (col.1: 40-51); ; “a serviceable point, serviceable point addresses, and/or similar words used herein interchangeably may be any identifiable location, such as one or more physical addresses […] stops (e.g., pick up stops, delivery stops, vehicle visits, stops)” (col. 24: 15-23); “Various embodiments of the present invention may be used to provide incentives to synchronize the pickup of the return item with either a predicted delivery based on historical information/data or forecasted delivery based on dynamic data”(col. 82: 59-64); “a computer-implemented method comprising: storing serviceable point data for each of a plurality of serviceable points, the serviceable point data for each serviceable point comprising data identifying a street segment identifier for the corresponding serviceable point; receiving first electronic shipping data indicating that a first shipment is to be delivered to a first serviceable point of the plurality of serviceable points; and responsive to receiving the first electronic shipping data indicating that the first shipment is to be delivered to the first serviceable point, determining whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment by: determining whether (a) the street segment corresponding to the first serviceable point is the same as the street segment corresponding to the second serviceable point […] and responsive to determining that (a) the street segment corresponding to the first serviceable point is the same as the street segment corresponding to the second serviceable point […] providing an indication that the first shipment and the second shipment are available for synchronized delivery” (col. 7: 15-41); “ the carrier server 100 may determine that all serviceable points visited by carrier personnel (e.g., all delivery stops and/or all pickup stops) are within the proximity zone having the single entrance/ingress and exit/egress point” (col. 36: 50-54); “Deliveries scheduled to nearby serviceable points may be identified as deliveries occurring at a single car stop (e.g., deliveries to multiple serviceable points that may occur without the driver needing to move the delivery vehicle), along a single street, along a single street segment, on a nearby street and/or street segment, within a single proximity zone/area (e.g., bound by a geofence), having a common geographic descriptor/attribute (e.g., same neighborhood, same company, same campus, same apartment complex, and/or the like), and/or the like” (col. 32: 36-45).
	Thus, Bolton teaches a system (comprising a processor executing program code) configured to synchronize a plurality of deliveries based on the locations associated with a plurality of serviceable points (such as pickup stops or delivery stops). For example, the system may store serviceable point data (pickup stop addresses and delivery stop addresses) and determine which serviceable points are within a same location. If two serviceable points are within the same location, then they are indicated as available for synchronized delivery/pickup; equivalent to a detecting code configured to cause the at least one processor to detect a first package to be collected at a specified collection location and an identification code configured to cause the at least one processor to identify a second package to be delivered to the collection location.

A generation code configured to, when a first date and time that is a collection deadline of the first package and a second date and time that is a scheduled delivery date and time of the second package satisfy a predetermined condition, cause the at least one processor to generate a movement plan for a vehicle in which the vehicle transports the second package to the collection location and […] the vehicle collects the first package from the collection location;
	Bolton teaches “Various embodiments of the present invention may be used to provide incentives to synchronize the pickup of the return item with either a predicted delivery based on historical information/data or forecasted delivery based on dynamic data”(col. 82: 59-64); “returns themselves may be synchronized. Using various information/data including historic and dynamic data, the one or more carrier servers 100 may determine that the online merchant already has returns forecasted for delivery to a returns center and […] synchronize the delivery” (col. 83: 13-20); “ synchronized delivery may only be available if one or more stop creator shipments/items are scheduled to be delivered within a predefined period of time and/or a predefined date range of the scheduled delivery of an additional shipment/item […] the one or more carrier servers 100 may determine whether any stop creator shipments/items are scheduled to be delivered to the same or nearby serviceable points within a predefined time period before and/or after the estimated date and/or time of delivery of the shipment/item”(col. 31: 30-41); “storing a record for a first serviceable point, wherein the record comprises (a) data identifying the first serviceable point and (b) data identifying a second serviceable point […] receiving first electronic shipping data indicating that a first shipment is to be delivered to the first serviceable point within a configurable time period […] searching a plurality of shipment records to determine whether a second shipment is to be delivered to the second serviceable point within the configurable time period […] responsive to determining that a second shipment is to be delivered to the second serviceable point within the configurable time period, providing an indication that the first shipment and the second shipment are available for synchronized delivery” (col. 11: 19-36); “the coordinator server may be configured to make determinations of shipments eligible for synchronized delivery in accordance with one or more considerations described in detail herein […] the coordinator entity may be configured to contact one or both of the first carrier and the second carrier to coordinate synchronized delivery such that both shipments are delivered by a single delivery vehicle operated by one of first carrier or the second carrier” (col. 90: 38-58). 
	 Thus, Bolton teaches a system (comprising a processor executing program code) that may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup. Accordingly, a coordinator server may determine serviceable points that are available for synchronized delivery and contact a carrier to perform the synchronized delivery by a single delivery vehicle; equivalent to a generation code configured to, when a first date and time that is a collection deadline of the first package and a second date and time that is a scheduled delivery date and time of the second package satisfy a predetermined condition, cause the at least one processor to generate a movement plan for a vehicle in which the vehicle transports the second package to the collection location and the vehicle collects the first package from the collection location.

	Although Bolton teaches features for determining serviceable points that are available for synchronized delivery and contacting a carrier to perform the synchronized delivery by a single delivery vehicle, Bolton does not explicitly teach transporting a second package to the collection location and, then, collecting the first package from the collection location, and a control code configured to cause the at least one processor to carry out control for causing the vehicle to move in accordance with the generated movement plan.

	However, Levis teaches the following:
	 […] generate a movement plan for a vehicle in which the vehicle transports the second package to the collection location and, then, the vehicle collects the first package from the collection location; and a control code configured to cause the at least one processor to carry out control for causing the vehicle to move in accordance with the generated movement plan. 
	Levis teaches “A pickup Dispatch Plan can be viewed as a manifest of items to be picked up, which is ordered so as to represent the sequence in which the pick ups are to be done. Once ordered, it can be viewed as a Pickup Dispatch Plan […] modifications to the pickup dispatch plan may trigger a need to reexamine and potentially alter the sequence of service stops,” (¶ [0061]); “Some carriers may arrange pickups to occur after deliveries, so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” (¶ [0064]); “Once the Dispatch Plan Updating Algorithm 30 has produced the Updated Dispatch Plan, it typically stores the Updated Dispatch Plan in memory along with the previous dispatch plan […] Both the current and previous Dispatch Plans are accessible by the DM algorithm 45 and can be displayed to the user on the Display Output 44” (¶ [0106]); “ the display of the Dispatch Plan may be in a tabular or text-based form, listing the stops in order of occurrence on a line-by-line basis” (¶ [0107]); “in addition, the DM may display the Updated Dispatch Plan using the GIS database to formulate a graphical map (e.g., road or street map) of the route using icons indicating the required stops […] The service stop locations are plotted in their relative positions on the map with abbreviated address information (typically the street address only and not including the city, state, or zip code), and it is readily apparent to the driver the route that should be used for the next stop” (¶ [0108]); “any process descriptions of blocks in flow charts should be understood as representing modules, segments, or portions of code which include one or more executable instructions for implementing specific logical functions or steps in the process” (¶ [0172]); “ It will be understood that each block of the block diagrams and flowchart illustrations can be implemented by computer program instructions” (¶ [0032]). 
	Thus, Levis teaches a system (executing computer program instructions) configured to generate dispatch plans consisting of a sequence of service stops for pickups and deliveries, where the pickups can be arranged to occur after a delivery; equivalent to generating a movement plan for a vehicle in which the vehicle transports the second package to the collection location and, then, the vehicle collects the first package from the collection location. Further, Levis teaches that the dispatch plan may be displayed to a user/driver via a computing device and represented as a route on a graphical map, such that the route for executing the dispatch plan is readily apparent to the driver; equivalent to a control code configured to cause the at least one processor to carry out control for causing the vehicle to move in accordance with the generated movement plan.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton with the teachings of Levis by incorporating the features for generating dispatch plans consisting of a sequence of service stops for pickups and deliveries (where the pickups can be arranged to occur after a delivery) and displaying a route for executing the dispatch plan to a driver via a computing device, as taught by Levis, into the system of Bolton that is configured to generate schedules for synchronized deliveries/pickups. One of ordinary skill in the art would have been motivated to incorporate a feature for generating and displaying a route to a driver for executing a synchronized delivery schedule with the purpose “to facilitate execution of the services stops” (¶ [0075]) and offer “improved systems and methods of providing drivers with tools that update a dispatch plan” (¶ [0007]), as suggested by Levis. 

Claim 2: Bolton/Levis teaches the limitations of claim 1. Further, Bolton teaches the following:

The predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline, and a proximity condition that the first date and time and the second date and time are proximate each other; and
	Bolton teaches “returns themselves may be synchronized. Using various information/data including historic and dynamic data, the one or more carrier servers 100 may determine that the online merchant already has returns forecasted for delivery to a returns center and […] synchronize the delivery” (col. 83: 13-20); “the carrier may analyze dynamic information/data relating to shipments/items that are forecasted (e.g., shipments/items with a forecasted delivery date, a scheduled shipment, a planned delivery) to be delivered to the address or nearby addresses […] Using this information, a carrier may determine whether the new shipment/item delivery (e.g., tagalong shipment) could be synchronized with one or more shipments/items already forecasted for delivery to the address or nearby addresses (e.g., stop creator shipment, which is the reason for the initial stop)” (col. 18: 64 – col.19:16); “PLD information/data may indicate that existing deliveries are forecasted for the serviceable point or a nearby serviceable point […] on one or more particular dates […] synchronization can occur […]” (col. 70: 13-20); “upon receiving a shipment/item to be delivered to a particular destination serviceable point, the carrier server 100 may be configured to search for and identify one or more stop creator shipments/items scheduled to be delivered to one or more serviceable points located within a proximity zone/area encompassing the destination serviceable point for the shipment/item. Upon identifying such a stop creator shipment, the carrier server 100 may be configured to update the shipment/item information/data for the shipment/item to facilitate synchronized delivery of the shipment/item with the stop-creator shipment/item and/or to contact the shipper/consignor of the shipment/item to indicate that the shipment/item may be eligible for an incentive if the shipper/consignor facilitates synchronized delivery. In various embodiments, the carrier server 100 modifies information/data indicative of an estimated delivery date for the shipment/item to correspond to the estimated delivery date of the stop creator shipment […] For example, the carrier server 100 may be configured to expedite shipment (e.g., by upgrading a delivery service level for the shipment/item) and/or to hold the shipment/item at a particular location such that delivery of the particular shipment/item may be synchronized with the stop-creator shipment/item […] this may allow for the item to be delivered earlier or later than initially indicated (e.g., both date and time)” (col. 32: 55 – col. 33: 25). 
	Thus, Bolton teaches a system (comprising a processor executing program code) that may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup; equivalent to the predetermined condition including a proximity condition that the first date and time and the second date and time are proximate each other. Further, Bolton teaches that a forecasted delivery (such as a scheduled delivery) that is near or at a serviceable point (pickup or delivery stop) may be identified and the system may accordingly change/update the time and date for delivery of the forecasted delivery in order to synchronize the forecasted delivery with another scheduled delivery/pickup associated with the serviceable point. As such, the forecasted delivery may be delivered earlier in order to be synchronized with a pickup at the serviceable point; equivalent to the predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline.

The generation code is configured to, when the late condition and the proximity condition are satisfied, cause the at least one processor to change the scheduled delivery date and time from the second date and time to a third date and time that is earlier than the first date and time. 
	As discussed above, Bolton teaches a system (comprising a processor executing program code) configured to identify a forecasted delivery (such as a scheduled delivery) that is near or at a serviceable point (pickup or delivery stop) and accordingly change/update the time and date for the forecasted delivery in order to synchronize the forecasted delivery with another scheduled delivery/pickup associated with the serviceable point. As such, the forecasted delivery may be delivered earlier in order to be synchronized with a pickup at the serviceable point; equivalent to the generation code is configured to, when the late condition and the proximity condition are satisfied, cause the at least one processor to change the scheduled delivery date and time from the second date and time to a third date and time. 

	Although Bolton teaches a system configured to update a scheduled delivery to an earlier time in order to be synchronized with a pickup at a serviceable point, Bolton does not explicitly teach that the delivery is scheduled before the pickup (changing the scheduled delivery date and time from the second date and time to a third date and time that is earlier than the first date and time). 
	However, Levis teaches the following:
 […] change the scheduled delivery date and time from the second date and time to a third date and time that is earlier than the first date and time. 
	Levis teaches “A pickup Dispatch Plan can be viewed as a manifest of items to be picked up, which is ordered so as to represent the sequence in which the pick ups are to be done. Once ordered, it can be viewed as a Pickup Dispatch Plan […] modifications to the pickup dispatch plan may trigger a need to reexamine and potentially alter the sequence of service stops,” (¶ [0061]); “Some carriers may arrange pickups to occur after deliveries, so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” (¶ [0064]);  
	Thus, Levis teaches a system (executing computer program instructions) configured to generate and modify dispatch plans consisting of a sequence of service stops for pickups and deliveries, where the pickups can be arranged to occur after a delivery; equivalent to change the scheduled delivery date and time from the second date and time to a third date and time that is earlier than the first date and time. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton with the teachings of Levis by incorporating the features for scheduling a delivery before a pickup on a dispatch plan, as taught by Levis, into the system of Bolton that is configured to modify an time and date for a scheduled delivery in order to be synchronized with a pickup at a serviceable point. One of ordinary skill in the art would have been motivated to incorporate a feature for scheduling the delivery at an earlier time and date before the scheduled pickup at a serviceable point “so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” (¶ [0064]), as suggested by Levis. 

Claim 3: Bolton/Levis teaches the limitations of claim 1. Further, Bolton teaches the following:
The predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline, and a preparation complete condition that preparation for starting transportation of the second package is completed by a latest transport start date and time that still allows the vehicle to transport the second package to the collection location by a third date and time […];
	Bolton teaches “the carrier may analyze dynamic information/data relating to shipments/items that are forecasted (e.g., shipments/items with a forecasted delivery date, a scheduled shipment, a planned delivery) to be delivered to the address or nearby addresses […]  the dynamic information/data includes information/data for forecasted shipments/items and may include a ship date, an origin address, destination address, service level […] Using this information, a carrier may determine whether the new shipment/item delivery (e.g., tagalong shipment) could be synchronized with one or more shipments/items already forecasted for delivery to the address or nearby addresses (e.g., stop creator shipment, which is the reason for the initial stop)” (col. 18: 64 – col.19:16);“PLD information/data may indicate that existing deliveries are forecasted for the serviceable point or a nearby serviceable point […] on one or more particular dates […] synchronization can occur […]” (col. 70: 13-20); “upon receiving a shipment/item to be delivered to a particular destination serviceable point, the carrier server 100 may be configured to search for and identify one or more stop creator shipments/items scheduled to be delivered to one or more serviceable points located within a proximity zone/area encompassing the destination serviceable point for the shipment/item. Upon identifying such a stop creator shipment, the carrier server 100 may be configured to update the shipment/item information/data for the shipment/item to facilitate synchronized delivery of the shipment/item with the stop-creator shipment/item and/or to contact the shipper/consignor of the shipment/item to indicate that the shipment/item may be eligible for an incentive if the shipper/consignor facilitates synchronized delivery. In various embodiments, the carrier server 100 modifies information/data indicative of an estimated delivery date for the shipment/item to correspond to the estimated delivery date of the stop creator shipment […] For example, the carrier server 100 may be configured to expedite shipment (e.g., by upgrading a delivery service level for the shipment/item) and/or to hold the shipment/item at a particular location such that delivery of the particular shipment/item may be synchronized with the stop-creator shipment/item […] this may allow for the item to be delivered earlier or later than initially indicated (e.g., both date and time)” (col. 32: 55 – col. 33: 25). 
	Thus, Bolton teaches a system configured to identify a forecasted delivery (such as a scheduled delivery) that is nearby or at a serviceable point (pickup or delivery stop) and the system may accordingly change/update the time and date for delivery of the forecasted delivery in order to synchronize the forecasted delivery with another scheduled delivery/pickup associated with the serviceable point. Further, the forecasted delivery may be associated with an origin address and destination address, where the system utilizes this information in order to determine whether the delivery may be synchronized with another stop at a serviceable point (such that the forecasted delivery could/would be delivered to the serviceable point within a scheduled date/time); equivalent to preparation complete condition that preparation for starting transportation of the second package is completed by a latest transport start date and time that still allows the vehicle to transport the second package to the collection location by a date and time. As such, the forecasted delivery (associated with a origin address and scheduled delivery date/time) may be scheduled to be delivered earlier in order to be synchronized with a pickup at a serviceable point; equivalent to the predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline and a preparation complete condition that preparation for starting transportation of the second package is completed by a latest transport start date and time that still allows the vehicle to transport the second package to the collection location by a third date and time. 

A generation code is configured to, when the late condition and the preparation complete condition are satisfied, cause the at least one processor to change the scheduled delivery date and time from the second date and time to a third date and time […]; 
	As discussed above, Bolton teaches a system (comprising a processor executing program code) configured to identify a forecasted delivery (such as a scheduled delivery) that is near or at a serviceable point (pickup or delivery stop) and accordingly change/update the time and date for the forecasted delivery in order to synchronize the forecasted delivery with another scheduled delivery/pickup associated with the serviceable point. Further, the system may identify two serviceable points as available for synchronized delivery when travel times associated with each serviceable point satisfy a configurable time elapsed threshold. As such, a forecasted delivery may be rescheduled for an earlier delivery time/date (to be synchronized with a pickup at the serviceable point) in such a way that the travel time for the forecasted delivery satisfies the configurable time elapsed threshold; equivalent to a generation code configured to, when the late condition and the preparation complete condition are satisfied, cause the at least one processor to change the scheduled delivery date and time from the second date and time to a third date and time.
	Although Bolton teaches a system configured to update a scheduled delivery to an earlier time in order to be synchronized with a pickup at a serviceable point, Bolton does not explicitly teach that the delivery is scheduled before the pickup (changing the scheduled delivery date and time from the second date and time to a third date and time that is earlier than the first date and time). 
	However, Levis teaches the following:
 […] change the scheduled delivery date and time from the second date and time to a third date and time that is earlier than the first date and time. 
	Levis teaches “A pickup Dispatch Plan can be viewed as a manifest of items to be picked up, which is ordered so as to represent the sequence in which the pick ups are to be done. Once ordered, it can be viewed as a Pickup Dispatch Plan […] modifications to the pickup dispatch plan may trigger a need to reexamine and potentially alter the sequence of service stops,” (¶ [0061]); “Some carriers may arrange pickups to occur after deliveries, so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” (¶ [0064]);  
	Thus, Levis teaches a system (executing computer program instructions) configured to generate and modify dispatch plans consisting of a sequence of service stops for pickups and deliveries, where the pickups can be arranged to occur after a delivery; equivalent to change the scheduled delivery date and time from the second date and time to a third date and time that is earlier than the first date and time. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton with the teachings of Levis by incorporating the features for scheduling a delivery before a pickup on a dispatch plan, as taught by Levis, into the system of Bolton that is configured to modify an time and date for a scheduled delivery in order to be synchronized with a pickup at a serviceable point. One of ordinary skill in the art would have been motivated to incorporate a feature for scheduling the delivery at an earlier time and date before the scheduled pickup at a serviceable point “so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” (¶ [0064]), as suggested by Levis. 

Claim 4: Bolton/Levis teaches the limitations of claim 2. Further, Bolton teaches the following:
The predetermined condition further includes a preparation complete condition that preparation for starting transportation of the second package is completed by a latest transport start date and time that still allows the vehicle to transport the second package to the collection location by the third date and time;
	Bolton teaches “the carrier may analyze dynamic information/data relating to shipments/items that are forecasted (e.g., shipments/items with a forecasted delivery date, a scheduled shipment, a planned delivery) to be delivered to the address or nearby addresses […]  the dynamic information/data includes information/data for forecasted shipments/items and may include a ship date, an origin address, destination address, service level […] Using this information, a carrier may determine whether the new shipment/item delivery (e.g., tagalong shipment) could be synchronized with one or more shipments/items already forecasted for delivery to the address or nearby addresses (e.g., stop creator shipment, which is the reason for the initial stop)” (col. 18: 64 – col.19:16);“PLD information/data may indicate that existing deliveries are forecasted for the serviceable point or a nearby serviceable point […] on one or more particular dates […] synchronization can occur […]” (col. 70: 13-20); “upon receiving a shipment/item to be delivered to a particular destination serviceable point, the carrier server 100 may be configured to search for and identify one or more stop creator shipments/items scheduled to be delivered to one or more serviceable points located within a proximity zone/area encompassing the destination serviceable point for the shipment/item. Upon identifying such a stop creator shipment, the carrier server 100 may be configured to update the shipment/item information/data for the shipment/item to facilitate synchronized delivery of the shipment/item with the stop-creator shipment/item and/or to contact the shipper/consignor of the shipment/item to indicate that the shipment/item may be eligible for an incentive if the shipper/consignor facilitates synchronized delivery. In various embodiments, the carrier server 100 modifies information/data indicative of an estimated delivery date for the shipment/item to correspond to the estimated delivery date of the stop creator shipment […] For example, the carrier server 100 may be configured to expedite shipment (e.g., by upgrading a delivery service level for the shipment/item) and/or to hold the shipment/item at a particular location such that delivery of the particular shipment/item may be synchronized with the stop-creator shipment/item […] this may allow for the item to be delivered earlier or later than initially indicated (e.g., both date and time)” (col. 32: 55 – col. 33: 25). 
	Thus, Bolton teaches a system configured to identify a forecasted delivery (such as a scheduled delivery) that is nearby or at a serviceable point (pickup or delivery stop) and the system may accordingly change/update the time and date for delivery of the forecasted delivery in order to synchronize the forecasted delivery with another scheduled delivery/pickup associated with the serviceable point. Further, the forecasted delivery may be associated with an origin address and destination address, where the system utilizes this information in order to determine whether the delivery may be synchronized with another stop at a serviceable point (such that the forecasted delivery could/would be delivered to the serviceable point within a scheduled date/time associated with the serviceable point); equivalent to preparation complete condition that preparation for starting transportation of the second package is completed by a latest transport start date and time that still allows the vehicle to transport the second package to the collection location by a date and time. As such, the features for rescheduling a forecasted delivery to be delivered at an earlier time and ensuring that the forecasted delivery may be synchronized with a scheduled pickup at a serviceable point with consideration to the origin address of the forecasted delivery is equivalent to a predetermined condition further including a preparation complete condition that preparation for starting transportation of the second package is completed by a latest transport start date and time that still allows the vehicle to transport the second package to the collection location by the third date and time. 

	The generation code is configured to cause the at least one processor to change the scheduled delivery date and time to the third date and time when the late condition, the proximity condition, and the preparation condition are satisfied.  
	As discussed above with regard to claim 2, Bolton teaches a system (comprising a processor executing program code) that may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup; equivalent to the predetermined condition including a proximity condition that the first date and time and the second date and time are proximate each other. Further, Bolton teaches that a forecasted delivery (such as a scheduled delivery) that is near or at a serviceable point (pickup or delivery stop) may be identified and the system may accordingly change/update the time and date for delivery of the forecasted delivery in order to synchronize the forecasted delivery with another scheduled delivery/pickup associated with the serviceable point. As such, the forecasted delivery may be delivered earlier in order to be synchronized with a pickup at the serviceable point; equivalent to the predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline. Further, the forecasted delivery may be associated with an origin address and destination address, where the system utilizes this information in order to determine whether the forecasted delivery may be synchronized with another stop at a serviceable point (such that the forecasted delivery could/would be delivered to the serviceable point within a scheduled date/time associated with the serviceable point); equivalent to preparation complete condition that preparation for starting transportation of the second package is completed by a latest transport start date and time that still allows the vehicle to transport the second package to the collection location by a date and time. As such, the features for rescheduling a forecasted delivery to be delivered at an earlier time and ensuring that the forecasted delivery may be synchronized with a scheduled pickup at a serviceable point with consideration to the origin address of the forecasted delivery and the predefined time period is equivalent to changing the scheduled delivery date and time to the third date and time when the late condition, the proximity condition, and the preparation condition are satisfied.

Claim 5: Bolton/Levis teaches the limitations of claim 2. Further, Bolton teaches the following:
A send circuit configured to, when the late condition is satisfied and the proximity condition is not satisfied, send a message informing about a proposal to change the collection deadline of the first package from the first date and time to a fourth date and time that is later than the second date and time that is the scheduled delivery date and time of the second package. 
	Bolton teaches “Various embodiments of the present invention may be used to provide incentives to synchronize the pickup of the return item with either a predicted delivery based on historical information/data or forecasted delivery based on dynamic data” (col. 82: 59-64); “returns themselves may be synchronized. Using various information/data including historic and dynamic data, the one or more carrier servers 100 may determine that the online merchant already has returns forecasted for delivery to a returns center and […] synchronize the delivery” (col. 83: 13-20); “synchronized delivery may only be available if one or more stop creator shipments/items are scheduled to be delivered within a predefined period of time and/or a predefined date range of the scheduled delivery of an additional shipment/item […] the one or more carrier servers 100 may determine whether any stop creator shipments/items are scheduled to be delivered to the same or nearby serviceable points within a predefined time period before and/or after the estimated date and/or time of delivery of the shipment/item”(col. 31: 30-41); “the carrier may communicate to the online merchant that a delivery incentive is available” (col. 19: 27-29); “Each of the components of the system 10 may be in electronic communication with (directly or indirectly), for example, one another over the same or different wireless or wired networks” (col. 21: 37-41); “ a network interface 74 for interfacing with various computing entities” (col. 23: 5-6).
	As discussed herein with regard to claim 2, Bolton teaches a system (comprising a processor executing program code) that may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup; equivalent to a proximity condition. Further, Bolton teaches that a forecasted delivery (such as a scheduled delivery) that is near or at a serviceable point (pickup or delivery stop) may be identified and the system may accordingly change/update the time and date for delivery of the forecasted delivery in order to synchronize the forecasted delivery with another scheduled delivery/pickup associated with the serviceable point. As such, the forecasted delivery may be delivered earlier in order to be synchronized with a pickup at the serviceable point; equivalent to a late condition. Further, the system may also attempt, by offering an incentive to an online merchant/client, to synchronize a return/pickup with a scheduled delivery (in the same manner a scheduled delivery would be synchronized with another scheduled delivery by updating the delivery time to an earlier or later time). As such, one of ordinary skill in the art would recognize that a scheduled delivery may not be eligible/available for synchronized delivery if particular criteria isn’t satisfied (such as the late condition or proximity condition discussed above); but the system may offer an incentive to an online merchant/client (via a wireless network interface) for adjusting a forecasted (scheduled) pickup/return to an earlier or later time to be synchronized with another scheduled delivery at a serviceable point; equivalent to a send circuit configured to, when the late condition is satisfied and the proximity condition is not satisfied, send a message informing about a proposal to change the collection deadline of the first package from the first date and time to a fourth date and time that is later than the second date and time that is the scheduled delivery date and time of the second package.

Claim 6: Bolton/Levis teaches the limitations of claim 5. Further, Bolton teaches the following:
	Wherein the send circuit is configured to send the message informing also about an incentive to be obtained, due to changing the collection deadline to the fourth date and time, by a requestor that requested delivery of the first package. 
	Bolton teaches “In further embodiments, returns themselves may be synchronized. Using various information/data including historic and dynamic data, the one or more carrier servers 100 may determine that the online merchant already has returns forecasted for delivery to a returns center and provide an incentive to synchronize the delivery along with criteria that may be necessary to achieve the synchronization” (col. 83: 13-19); “the carrier may communicate to the online merchant that a delivery incentive is available” (col. 19: 27-29); “Each of the components of the system 10 may be in electronic communication with (directly or indirectly), for example, one another over the same or different wireless or wired networks” (col. 21: 37-41); “ a network interface 74 for interfacing with various computing entities” (col. 23: 5-6).
	Thus, Bolton teaches a system configured to electronically communicate, via a wireless or wired network interface, with a merchant to provide an incentive for synchronizing a forecasted pickup (such as a scheduled pickup) with another delivery by changing the scheduled pickup to an earlier or later time; equivalent to wherein the send circuit is configured to send the message informing also about an incentive to be obtained, due to changing the collection deadline to the fourth date and time, by a requestor that requested delivery of the first package.
	
Claim 7: Bolton/Levis teaches the limitations of claim 6. Further, Bolton teaches the following:
Wherein the send circuit is configured to send the message informing about the incentive that corresponds to a difference between the first date and time and the fourth date and time. 
Bolton teaches “In further embodiments, returns themselves may be synchronized. Using various information/data including historic and dynamic data, the one or more carrier servers 100 may determine that the online merchant already has returns forecasted for delivery to a returns center and provide an incentive to synchronize the delivery along with criteria that may be necessary to achieve the synchronization” (col. 83: 13-19); the carrier server 100 may be configured to update the shipment/item information/data for the shipment/item to facilitate synchronized delivery of the shipment/item with the stop-creator shipment/item and/or to contact the shipper/consignor of the shipment/item to indicate that the shipment/item may be eligible for an incentive if the shipper/consignor facilitates synchronized delivery. In various embodiments, the carrier server 100 modifies information/data indicative of an estimated delivery date for the shipment/item to correspond to the estimated delivery date of the stop creator shipment […] For example, the carrier server 100 may be configured to expedite shipment (e.g., by upgrading a delivery service level for the shipment/item) and/or to hold the shipment/item at a particular location such that delivery of the particular shipment/item may be synchronized with the stop-creator shipment/item […] this may allow for the item to be delivered earlier or later than initially indicated (e.g., both date and time)” (col. 32: 55 – col. 33: 25). 
	Thus, Bolton teaches a system configured to electronically communicate, via a wireless or wired network, with a merchant to provide an incentive for synchronizing a forecasted pickup (such as a scheduled pickup) with another delivery along with criteria that may be necessary to achieve the synchronization. Moreover, the steps (criteria) for achieving the synchronization of an estimated/forecasted delivery/pickup are described as updating a scheduled delivery time of the estimated/forecasted delivery/pickup to an earlier or later time in order to be synchronized with another shipment; equivalent to wherein the send circuit is configured to send the message informing about the incentive that corresponds to a difference between the first date and time and the fourth date and time.

Claim 8: Bolton/Levis teaches the limitations of claim 1. Further, Bolton teaches the following:
	The predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline; and
	Bolton teaches  “Various embodiments of the present invention may be used to provide incentives to synchronize the pickup of the return item with either a predicted delivery based on historical information/data or forecasted delivery based on dynamic data”(col. 82: 59-64); “the carrier may analyze dynamic information/data relating to shipments/items that are forecasted (e.g., shipments/items with a forecasted delivery date, a scheduled shipment, a planned delivery) to be delivered to the address or nearby addresses […] Using this information, a carrier may determine whether the new shipment/item delivery (e.g., tagalong shipment) could be synchronized with one or more shipments/items already forecasted for delivery to the address or nearby addresses (e.g., stop creator shipment, which is the reason for the initial stop)” (col. 18: 64 – col.19:16); “PLD information/data may indicate that existing deliveries are forecasted for the serviceable point or a nearby serviceable point […] on one or more particular dates […] synchronization can occur […]” (col. 70: 13-20); “upon receiving a shipment/item to be delivered to a particular destination serviceable point, the carrier server 100 may be configured to search for and identify one or more stop creator shipments/items scheduled to be delivered to one or more serviceable points located within a proximity zone/area encompassing the destination serviceable point for the shipment/item. Upon identifying such a stop creator shipment, the carrier server 100 may be configured to update the shipment/item information/data for the shipment/item to facilitate synchronized delivery of the shipment/item with the stop-creator shipment/item and/or to contact the shipper/consignor of the shipment/item to indicate that the shipment/item may be eligible for an incentive if the shipper/consignor facilitates synchronized delivery. In various embodiments, the carrier server 100 modifies information/data indicative of an estimated delivery date for the shipment/item to correspond to the estimated delivery date of the stop creator shipment […] For example, the carrier server 100 may be configured to expedite shipment (e.g., by upgrading a delivery service level for the shipment/item) and/or to hold the shipment/item at a particular location such that delivery of the particular shipment/item may be synchronized with the stop-creator shipment/item […] this may allow for the item to be delivered earlier or later than initially indicated (e.g., both date and time)” (col. 32: 55 – col. 33: 25). 
	Thus, Bolton teaches that a forecasted delivery (such as a scheduled delivery) that is near or at a serviceable point (pickup or delivery stop) may be identified and the system may accordingly change/update the time and date for delivery of the forecasted delivery in order to synchronize the forecasted delivery with another scheduled delivery/pickup associated with the serviceable point. As such, the forecasted delivery may be delivered earlier or later in order to be synchronized with a pickup at the serviceable point; equivalent to the predetermined condition includes a late condition that the second date and time that is the scheduled delivery date and time is a later date and time than the first date and time that is the collection deadline.

	The generation code is configured to cause the at least one processor to, when the late condition is not satisfied, generate the movement plan for the vehicle so that the vehicle transports the second package to the collection location by the second date and time that is the scheduled delivery date and time and, then the vehicle collects the first package from the collection location. 
	As discussed above, Bolton teaches a system (comprising a processor executing program code) configured to identify a forecasted delivery (such as a scheduled delivery) that is near or at a serviceable point (pickup or delivery stop) and accordingly change/update the time and date for the forecasted delivery in order to synchronize the forecasted delivery with another scheduled delivery/pickup associated with the serviceable point. As such, the forecasted delivery may be delivered later than originally scheduled (indicating the that forecasted delivery is in fact earlier than the other scheduled pickup/delivery) in order to be synchronized with the other scheduled pickup at the serviceable point. Further, Bolton teaches a coordinator server that may contact a carrier to perform the synchronized delivery by a single delivery vehicle; equivalent to the generation code is configured to cause the at least one processor to, when the late condition is not satisfied, generate the movement plan for the vehicle so that the vehicle transports the second package to the collection location by the second date and time that is the scheduled delivery date and time.

	Although Bolton teaches a system configured to update a scheduled delivery to an earlier or later time in order to be synchronized with a pickup at a serviceable point, Bolton does not explicitly teach that the delivery is scheduled before the pickup (transporting the second package to the collection location by the second date and time that is the scheduled delivery date and time and, then collecting the first package from the collection location).

	However, Levis teaches the following:
[…] generate the movement plan for the vehicle so that the vehicle transports the second package to the collection location by the second date and time that is the scheduled delivery date and time and, then the vehicle collects the first package from the collection location.
	Levis teaches “A pickup Dispatch Plan can be viewed as a manifest of items to be picked up, which is ordered so as to represent the sequence in which the pick ups are to be done. Once ordered, it can be viewed as a Pickup Dispatch Plan […] modifications to the pickup dispatch plan may trigger a need to reexamine and potentially alter the sequence of service stops,” (¶ [0061]); “Some carriers may arrange pickups to occur after deliveries, so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” (¶ [0064]);  
	Thus, Levis teaches a system (executing computer program instructions) configured to generate and modify dispatch plans consisting of a sequence of service stops for pickups and deliveries, where the pickups can be arranged to occur after a delivery; equivalent to generating a movement plan for the vehicle so that the vehicle transports the second package to the collection location by the second date and time that is the scheduled delivery date and time and, then the vehicle collects the first package from the collection location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton with the teachings of Levis by incorporating the features for scheduling a delivery before a pickup on a dispatch plan, as taught by Levis, into the system of Bolton that is configured to modify an time and date for a scheduled delivery in order to be synchronized with a pickup at a serviceable point. One of ordinary skill in the art would have been motivated to incorporate a feature for scheduling the delivery at an earlier time and date before the scheduled pickup at a serviceable point “so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” (¶ [0064]), as suggested by Levis. 

Claim 10: Bolton/Levis teaches the limitations of claim 1. Further, Bolton teaches the following:
Wherein the generation code is configured to, when the predetermined condition is not satisfied, cause the at least one processor to generate a movement plan for a second vehicle that differs from a first vehicle that is the vehicle, so that the second vehicle collects the first package from the collection location by the collection deadline. 
	Bolton teaches “the coordinator server may be configured to make determinations of shipments eligible for synchronized delivery in accordance with one or more considerations described in detail herein […] the coordinator entity may be configured to contact one or both of the first carrier and the second carrier to coordinate synchronized delivery such that both shipments are delivered by a single delivery vehicle operated by one of first carrier or the second carrier” (col. 90: 38-58); “the carrier may analyze dynamic information/data relating to shipments/items that are forecasted (e.g., shipments/items with a forecasted delivery date, a scheduled shipment, a planned delivery) to be delivered to the address or nearby addresses […] Using this information, a carrier may determine whether the new shipment/item delivery (e.g., tagalong shipment) could be synchronized with one or more shipments/items already forecasted for delivery to the address or nearby addresses (e.g., stop creator shipment, which is the reason for the initial stop)” (col. 18: 64 – col.19:16); “the process may, optionally, continue with receiving information/data associated with a third serviceable point. The third address may be different from the first and second serviceable points. In response to determining that a distance and/or a travel time between the first and third serviceable points fail to satisfy the configurable time and configurable distance thresholds […]  In such instances, shipments/items scheduled to be delivered to the third serviceable point would not be considered stop creator shipments/items that may be utilized for synchronized delivery of shipments/items” (col. 56: 58 – col. 57: 5).
	Thus, Bolton teaches a system (comprising a processor executing program code) that may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup. Accordingly, a coordinator server may determine serviceable points that are available for synchronized delivery and contact a carrier to perform the synchronized delivery by a single delivery vehicle. Further, if any serviceable point being considered fails to satisfy the configurable time period threshold, it is not included/utilized for the synchronized delivery. Accordingly, the system is configured to contact carriers to perform delivery/pickups of all the scheduled deliveries/pickups and synchronize shipments/pickups whenever possible/available based on, for example, a configurable time threshold; equivalent to wherein the generation code is configured to, when the predetermined condition is not satisfied, cause the at least one processor to generate a movement plan for a second vehicle that differs from a first vehicle that is the vehicle, so that the second vehicle collects the first package from the collection location by the collection deadline.

Claim 11: Bolton/Levis teaches the limitations of claim 1. Further, Bolton teaches the following:
Wherein in a case in which a plurality of second packages to be delivered to the collection location is identified, the generation code is configured to, when an earliest date and time among the scheduled delivery date and times of the plurality of second packages, and the first date and time that is the collection deadline satisfy the predetermined condition, cause the at least one processor to generate a movement plan for the vehicle. 
	Bolton teaches “the coordinator server may be configured to make determinations of shipments eligible for synchronized delivery in accordance with one or more considerations described in detail herein […] the coordinator entity may be configured to contact one or both of the first carrier and the second carrier to coordinate synchronized delivery such that both shipments are delivered by a single delivery vehicle operated by one of first carrier or the second carrier” (col. 90: 38-58); “the carrier may analyze dynamic information/data relating to shipments/items that are forecasted (e.g., shipments/items with a forecasted delivery date, a scheduled shipment, a planned delivery) to be delivered to the address or nearby addresses […] Using this information, a carrier may determine whether the new shipment/item delivery (e.g., tagalong shipment) could be synchronized with one or more shipments/items already forecasted for delivery to the address or nearby addresses (e.g., stop creator shipment, which is the reason for the initial stop)” (col. 18: 64 – col.19:16); “the carrier server 100 may be configured to store data indicative of a plurality of serviceable points satisfying time and/or distance thresholds relative to one another in association with one or more cluster profiles. Each cluster profile may be stored (e.g., in a database in communication with the carrier server 100) and may comprise data identifying those serviceable points satisfying time and/or distance thresholds relative to one another. For example, all those serviceable points determined to satisfy one or more time and/or distance thresholds may be identified to be within a single cluster associated with a corresponding cluster profile” (col. 57: 18-29).
	Thus, Bolton teaches a system (comprising a processor executing program code) that may identify one or more serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the one or more  serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup. Accordingly, a coordinator server may determine serviceable points that are available for synchronized delivery/pickup and contact a carrier to perform the synchronized delivery/pickup by a single delivery vehicle; equivalent to wherein in a case in which a plurality of second packages to be delivered to the collection location is identified, the generation code is configured to, when an earliest date and time among the scheduled delivery date and times of the plurality of second packages, and the first date and time that is the collection deadline satisfy the predetermined condition, cause the at least one processor to generate a movement plan for the vehicle.
	  
Claim 13: Bolton/Levis teaches the limitations of claim 1. Further, Bolton teaches the following:
Wherein a relationship between a first route on which the vehicle transports the second package, and a second route on which the vehicle transports the first package is a relationship between an outbound route and an inbound route. 
	Bolton teaches “Various embodiments of the present invention may be used to provide incentives to synchronize the pickup of the return item with either a predicted delivery based on historical information/data or forecasted delivery based on dynamic data” (col. 82: 59-64); “returns themselves may be synchronized. Using various information/data including historic and dynamic data, the one or more carrier servers 100 may determine that the online merchant already has returns forecasted for delivery to a returns center and provide an incentive to synchronize the delivery” (col. 83: 13-20). 
	Thus, Bolton teaches a system (comprising a processor executing program code) that may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup. Moreover, the pickup stop may include a return, wherein the return comprises a delivery from the pickup location to a returns center. Accordingly, the synchronization of a delivery to a serviceable point with a pickup/return at the serviceable point involves an inbound route (delivering a shipment to the serviceable point) and an outbound route (delivering a return shipment from the serviceable point to a returns center); equivalent to wherein a relationship between a first route on which the vehicle transports the second package, and a second route on which the vehicle transports the first package is a relationship between an outbound route and an inbound route.

Claim 14: Bolton/Levis teaches the limitations of claim 1. Further, Bolton teaches the following:
[…] the collection location is a port […];
Bolton teaches “A serviceable point may also be a commercial location […] The serviceable point may also be any specific location at a commercial location, e.g., (e.g., front door of a commercial location, dock of a commercial location, and/or the like).
	Thus, Bolton teaches that a serviceable point may be a commercial location such as a dock and/or the like; equivalent to a collection location being a port. 

	Bolton does not explicitly teach the vehicle is an aircraft, the generation code is configured to cause the at least one processor to generate a flight plan for the aircraft as the movement plan, and the collection location is a port at which the vehicle is capable of landing and taking off.

	However, Levis teaches the following:
	The vehicle is an aircraft, the generation code is configured to cause the at least one processor to generate a flight plan for the aircraft as the movement plan, and the collection location is a port at which the vehicle is capable of landing and taking off. 
	Levis teaches a “dispatch plan can be viewed as a logical series of records, in which each record represents a service stop, and each service stop is associated with performing a service, such as the delivery of a package” (¶ [0008]); “ the manifest can be broadly construed to contain information pertaining to goods that are scheduled for either pick-up, delivery, or requiring some other specific action” (¶ [0055]); “although the vehicle being dispatched is typically referred to as a “delivery vehicle”, “service vehicle”, or “package delivery vehicle”, this term should not be viewed as limited to automotive-based vehicles […] Rather, these terms can be viewed as applicable to any type of conveyance of a good to completing the performance of a service. Thus, this would encompass aircraft, boats, trains, buses, cargo vans, trucks, motorcycles, tractor trailers, etc. capable of conveying a person […]” (¶ [0048]); “Once the Dispatch Plan Updating Algorithm 30 has produced the Updated Dispatch Plan, it typically stores the Updated Dispatch Plan in memory along with the previous dispatch plan […] Both the current and previous Dispatch Plans are accessible by the DM algorithm 45 and can be displayed to the user on the Display Output 44” (¶ [0106]); “ the display of the Dispatch Plan may be in a tabular or text-based form, listing the stops in order of occurrence on a line-by-line basis” (¶ [0107]); “the DM may display the Updated Dispatch Plan using the GIS database to formulate a graphical map (e.g., road or street map) of the route using icons indicating the required stops […] The service stop locations are plotted in their relative positions on the map with abbreviated address information (typically the street address only and not including the city, state, or zip code), and it is readily apparent to the driver the route that should be used for the next stop” (¶ [0108]). 
	Thus, Levis teaches a system (executing computer program instructions) configured to generate dispatch plans consisting of a sequence of service stops for pickups and deliveries. Further, the vehicle that is operated by the driver may be an aircraft capable of conveying the driver to perform the pickup/delivery service stops at each pickup/delivery stop according to the dispatch plans. Further, Levis teaches that the dispatch plan may be displayed to a user/driver via a computing device and represented as a route on a graphical map, such that the route for executing the dispatch plan is readily apparent to the driver (including each of the service stops); equivalent to wherein the vehicle is an aircraft, and the generation code is configured to cause the at least one processor to generate a flight plan for the aircraft as the movement plan, and the collection location is a port at which the vehicle is capable of landing and taking off.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton with the teachings of Levis by incorporating the features for generating dispatch plans consisting of a sequence of service stops for pickups and deliveries and incorporating an aircraft for conveying a driver to perform each of the service stops on an indicated route, as taught by Levis, into the system of Bolton that is configured to generate schedules for synchronized deliveries/pickups. One of ordinary skill in the art would have been motivated to incorporate a feature for generating and displaying a route to a driver for executing a synchronized delivery schedule utilizing an aircraft with the purpose to better “facilitate execution of the services stops” (¶ [0075]), as suggested by Levis, and further facilitate “improved efficiency” (col. 28: 52) of the synchronized deliveries, as suggested by Bolton. 

Claim 15: Bolton teaches the following:
A control device comprising: at least one memory configured to store a program code; and at least one processor configured to access the program code and operate as instructed by the program code, wherein the program code includes: 
	Bolton teaches “an apparatus comprising at least one processor and at least one memory including computer program code is provided. The at least one memory and the computer program code are configured to, with the processor, cause the apparatus to […]” (col. 2, lines 28-32).
	Thus, Bolton teaches an apparatus comprising a processor and memory including program code to execute the functions of the system; equivalent to a control device comprising: at least one memory configured to store a program code; and at least one processor configured to access the program code and operate as instructed by the program code.

An acquisition code configured to cause the at least one processor to acquire information identifying a specified collection location, and information expressing a first date and time that is a collection deadline of a first package to be collected at the collection location, and information expressing a second date and time that is a scheduled delivery date and time of a second package to be delivered to the collection location identified in the acquired information;
	Bolton teaches “a method for encouraging synchronized delivery of a prospective shipment/item is provided” (col.1: 40-51); ; “a serviceable point, serviceable point addresses, and/or similar words used herein interchangeably may be any identifiable location, such as one or more physical addresses […] stops (e.g., pick up stops, delivery stops, vehicle visits, stops)” (col. 24: 15-23); “Various embodiments of the present invention may be used to provide incentives to synchronize the pickup of the return item with either a predicted delivery based on historical information/data or forecasted delivery based on dynamic data”(col. 82: 59-64); “a computer-implemented method comprising: storing serviceable point data for each of a plurality of serviceable points, the serviceable point data for each serviceable point comprising data identifying a street segment identifier for the corresponding serviceable point; receiving first electronic shipping data indicating that a first shipment is to be delivered to a first serviceable point of the plurality of serviceable points; and responsive to receiving the first electronic shipping data indicating that the first shipment is to be delivered to the first serviceable point, determining whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment by: determining whether (a) the street segment corresponding to the first serviceable point is the same as the street segment corresponding to the second serviceable point […] and responsive to determining that (a) the street segment corresponding to the first serviceable point is the same as the street segment corresponding to the second serviceable point […] providing an indication that the first shipment and the second shipment are available for synchronized delivery” (col. 7: 15-41); “ the carrier server 100 may determine that all serviceable points visited by carrier personnel (e.g., all delivery stops and/or all pickup stops) are within the proximity zone having the single entrance/ingress and exit/egress point” (col. 36: 50-54); “Deliveries scheduled to nearby serviceable points may be identified as deliveries occurring at a single car stop (e.g., deliveries to multiple serviceable points that may occur without the driver needing to move the delivery vehicle), along a single street, along a single street segment, on a nearby street and/or street segment, within a single proximity zone/area (e.g., bound by a geofence), having a common geographic descriptor/attribute (e.g., same neighborhood, same company, same campus, same apartment complex, and/or the like), and/or the like” (col. 32: 36-45).
	Further, “returns themselves may be synchronized. Using various information/data including historic and dynamic data, the one or more carrier servers 100 may determine that the online merchant already has returns forecasted for delivery to a returns center and […] synchronize the delivery” (col. 83: 13-20); “ synchronized delivery may only be available if one or more stop creator shipments/items are scheduled to be delivered within a predefined period of time and/or a predefined date range of the scheduled delivery of an additional shipment/item […] the one or more carrier servers 100 may determine whether any stop creator shipments/items are scheduled to be delivered to the same or nearby serviceable points within a predefined time period before and/or after the estimated date and/or time of delivery of the shipment/item”; “storing a record for a first serviceable point, wherein the record comprises (a) data identifying the first serviceable point and (b) data identifying a second serviceable point […] receiving first electronic shipping data indicating that a first shipment is to be delivered to the first serviceable point within a configurable time period […] searching a plurality of shipment records to determine whether a second shipment is to be delivered to the second serviceable point within the configurable time period […] responsive to determining that a second shipment is to be delivered to the second serviceable point within the configurable time period, providing an indication that the first shipment and the second shipment are available for synchronized delivery” (col. 11: 19-36). 
	Thus, Bolton teaches a system (comprising a processor executing program code) configured to synchronize a plurality of deliveries based on the locations associated with a plurality of serviceable points (such as pickup stops or delivery stops). For example, the system may store serviceable point data (pickup stop addresses and delivery stop addresses) and determine which serviceable points are within a same location. If two serviceable points are within the same location, then they are indicated as available for synchronized delivery/pickup. Further, the system may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup. equivalent to an acquisition code configured to cause the at least one processor to acquire information identifying a specified collection location, and information expressing a first date and time that is a collection deadline of a first package to be collected at the collection location, and information expressing a second date and time that is a scheduled delivery date and time of a second package to be delivered to the collection location identified in the acquired information.

A generation code configured to, when the first date and time and the second date and time expressed in the acquired information satisfy a predetermined condition, cause the at least one processor to generate a movement plan for a vehicle in which the vehicle transports the second package to the collection location and […] the vehicle collects the first package from the collection location;
	Bolton teaches “the coordinator server may be configured to make determinations of shipments eligible for synchronized delivery in accordance with one or more considerations described in detail herein […] the coordinator entity may be configured to contact one or both of the first carrier and the second carrier to coordinate synchronized delivery such that both shipments are delivered by a single delivery vehicle operated by one of first carrier or the second carrier” (col. 90: 38-58). 
	 As discussed above, Bolton teaches a system (comprising a processor executing program code) that may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup. Accordingly, a coordinator server may determine serviceable points that are available for synchronized delivery and contact a carrier to perform the synchronized delivery by a single delivery vehicle; equivalent to a generation code configured to, when the first date and time and the second date and time expressed in the acquired information satisfy a predetermined condition, cause the at least one processor to generate a movement plan for a vehicle in which the vehicle transports the second package to the collection location and the vehicle collects the first package from the collection location. 

	Although Bolton teaches features for determining serviceable points that are available for synchronized delivery and contacting a carrier to perform the synchronized delivery by a single delivery vehicle, Bolton does not explicitly teach transporting a second package to the collection location and, then, collecting the first package from the collection location, and a control code configured to cause the at least one processor to carry out control for causing the vehicle to move in accordance with the generated movement plan.

	However, Levis teaches the following:
	 […] generate a movement plan for a vehicle in which the vehicle transports the second package to the collection location and, then, the vehicle collects the first package from the collection location; and a control code configured to cause the at least one processor to carry out control for causing the vehicle to move in accordance with the generated movement plan. 
	Levis teaches “A pickup Dispatch Plan can be viewed as a manifest of items to be picked up, which is ordered so as to represent the sequence in which the pick ups are to be done. Once ordered, it can be viewed as a Pickup Dispatch Plan […] modifications to the pickup dispatch plan may trigger a need to reexamine and potentially alter the sequence of service stops,” (¶ [0061]); “Some carriers may arrange pickups to occur after deliveries, so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” (¶ [0064]); “Once the Dispatch Plan Updating Algorithm 30 has produced the Updated Dispatch Plan, it typically stores the Updated Dispatch Plan in memory along with the previous dispatch plan […] Both the current and previous Dispatch Plans are accessible by the DM algorithm 45 and can be displayed to the user on the Display Output 44” (¶ [0106]); “ the display of the Dispatch Plan may be in a tabular or text-based form, listing the stops in order of occurrence on a line-by-line basis” (¶ [0107]); “in addition, the DM may display the Updated Dispatch Plan using the GIS database to formulate a graphical map (e.g., road or street map) of the route using icons indicating the required stops […] The service stop locations are plotted in their relative positions on the map with abbreviated address information (typically the street address only and not including the city, state, or zip code), and it is readily apparent to the driver the route that should be used for the next stop” (¶ [0108]); “any process descriptions of blocks in flow charts should be understood as representing modules, segments, or portions of code which include one or more executable instructions for implementing specific logical functions or steps in the process” (¶ [0172]); “ It will be understood that each block of the block diagrams and flowchart illustrations can be implemented by computer program instructions” (¶ [0032]). 
	Thus, Levis teaches a system (executing computer program instructions) configured to generate dispatch plans consisting of a sequence of service stops for pickups and deliveries, where the pickups can be arranged to occur after a delivery; equivalent to generating a movement plan for a vehicle in which the vehicle transports the second package to the collection location and, then, the vehicle collects the first package from the collection location. Further, Levis teaches that the dispatch plan may be displayed to a user/driver via a computing device and represented as a route on a graphical map, such that the route for executing the dispatch plan is readily apparent to the driver; equivalent to a control code configured to cause the at least one processor to carry out control for causing the vehicle to move in accordance with the generated movement plan.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton with the teachings of Levis by incorporating the features for generating dispatch plans consisting of a sequence of service stops for pickups and deliveries (where the pickups can be arranged to occur after a delivery) and displaying a route for executing the dispatch plan to a driver via a computing device, as taught by Levis, into the system of Bolton that is configured to generate schedules for synchronized deliveries/pickups. One of ordinary skill in the art would have been motivated to incorporate a feature for generating and displaying a route to a driver for executing a synchronized delivery schedule with the purpose “to facilitate execution of the services stops” (¶ [0075]) and offer “improved systems and methods of providing drivers with tools that update a dispatch plan” (¶ [0007]), as suggested by Levis. 

Claim 16: Bolton teaches the following:
Acquiring information identifying a specified collection location, and information expressing a first date and time that is a collection deadline of a first package to be collected at the collection location, and information expressing a second date and time that is a scheduled delivery date and time of a second package to be delivered to the collection location identified in the acquired information;
	Bolton teaches “a method for encouraging synchronized delivery of a prospective shipment/item is provided” (col.1: 40-51); ; “a serviceable point, serviceable point addresses, and/or similar words used herein interchangeably may be any identifiable location, such as one or more physical addresses […] stops (e.g., pick up stops, delivery stops, vehicle visits, stops)” (col. 24: 15-23); “Various embodiments of the present invention may be used to provide incentives to synchronize the pickup of the return item with either a predicted delivery based on historical information/data or forecasted delivery based on dynamic data”(col. 82: 59-64); “a computer-implemented method comprising: storing serviceable point data for each of a plurality of serviceable points, the serviceable point data for each serviceable point comprising data identifying a street segment identifier for the corresponding serviceable point; receiving first electronic shipping data indicating that a first shipment is to be delivered to a first serviceable point of the plurality of serviceable points; and responsive to receiving the first electronic shipping data indicating that the first shipment is to be delivered to the first serviceable point, determining whether a second shipment to be delivered to a second serviceable point is available for synchronized delivery with the first shipment by: determining whether (a) the street segment corresponding to the first serviceable point is the same as the street segment corresponding to the second serviceable point […] and responsive to determining that (a) the street segment corresponding to the first serviceable point is the same as the street segment corresponding to the second serviceable point […] providing an indication that the first shipment and the second shipment are available for synchronized delivery” (col. 7: 15-41); “ the carrier server 100 may determine that all serviceable points visited by carrier personnel (e.g., all delivery stops and/or all pickup stops) are within the proximity zone having the single entrance/ingress and exit/egress point” (col. 36: 50-54); “Deliveries scheduled to nearby serviceable points may be identified as deliveries occurring at a single car stop (e.g., deliveries to multiple serviceable points that may occur without the driver needing to move the delivery vehicle), along a single street, along a single street segment, on a nearby street and/or street segment, within a single proximity zone/area (e.g., bound by a geofence), having a common geographic descriptor/attribute (e.g., same neighborhood, same company, same campus, same apartment complex, and/or the like), and/or the like” (col. 32: 36-45).
	Further, “returns themselves may be synchronized. Using various information/data including historic and dynamic data, the one or more carrier servers 100 may determine that the online merchant already has returns forecasted for delivery to a returns center and […] synchronize the delivery” (col. 83: 13-20); “ synchronized delivery may only be available if one or more stop creator shipments/items are scheduled to be delivered within a predefined period of time and/or a predefined date range of the scheduled delivery of an additional shipment/item […] the one or more carrier servers 100 may determine whether any stop creator shipments/items are scheduled to be delivered to the same or nearby serviceable points within a predefined time period before and/or after the estimated date and/or time of delivery of the shipment/item”; “storing a record for a first serviceable point, wherein the record comprises (a) data identifying the first serviceable point and (b) data identifying a second serviceable point […] receiving first electronic shipping data indicating that a first shipment is to be delivered to the first serviceable point within a configurable time period […] searching a plurality of shipment records to determine whether a second shipment is to be delivered to the second serviceable point within the configurable time period […] responsive to determining that a second shipment is to be delivered to the second serviceable point within the configurable time period, providing an indication that the first shipment and the second shipment are available for synchronized delivery” (col. 11: 19-36). 
	Thus, Bolton teaches a system (comprising a processor executing program code) configured to synchronize a plurality of deliveries based on the locations associated with a plurality of serviceable points (such as pickup stops or delivery stops). For example, the system may store serviceable point data (pickup stop addresses and delivery stop addresses) and determine which serviceable points are within a same location. If two serviceable points are within the same location, then they are indicated as available for synchronized delivery/pickup. Further, the system may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup. equivalent to acquiring information identifying a specified collection location, and information expressing a first date and time that is a collection deadline of a first package to be collected at the collection location, and information expressing a second date and time that is a scheduled delivery date and time of a second package to be delivered to the collection location identified in the acquired information.

When the first date and time and the second date and time expressed in the acquired information satisfy a predetermined condition, generating a movement plan for a vehicle in which the vehicle transports the second package to the collection location and […] the vehicle collects the first package from the collection location;
	Bolton teaches “the coordinator server may be configured to make determinations of shipments eligible for synchronized delivery in accordance with one or more considerations described in detail herein […] the coordinator entity may be configured to contact one or both of the first carrier and the second carrier to coordinate synchronized delivery such that both shipments are delivered by a single delivery vehicle operated by one of first carrier or the second carrier” (col. 90: 38-58). 
	 As discussed above, Bolton teaches a system (comprising a processor executing program code) that may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup. Accordingly, a coordinator server may determine serviceable points that are available for synchronized delivery and contact a carrier to perform the synchronized delivery by a single delivery vehicle; equivalent to when the first date and time and the second date and time expressed in the acquired information satisfy a predetermined condition, generating a movement plan for a vehicle in which the vehicle transports the second package to the collection location and the vehicle collects the first package from the collection location. 
	Although Bolton teaches features for determining serviceable points that are available for synchronized delivery and contacting a carrier to perform the synchronized delivery by a single delivery vehicle, Bolton does not explicitly teach transporting a second package to the collection location and, then, collecting the first package from the collection location, and carrying out control for causing the vehicle to move in accordance with the generated movement plan.

	However, Levis teaches the following:
	 […] generate a movement plan for a vehicle in which the vehicle transports the second package to the collection location and, then, the vehicle collects the first package from the collection location; and carrying out control for causing the vehicle to move in accordance with the generated movement plan. 
	Levis teaches “A pickup Dispatch Plan can be viewed as a manifest of items to be picked up, which is ordered so as to represent the sequence in which the pick ups are to be done. Once ordered, it can be viewed as a Pickup Dispatch Plan […] modifications to the pickup dispatch plan may trigger a need to reexamine and potentially alter the sequence of service stops,” (¶ [0061]); “Some carriers may arrange pickups to occur after deliveries, so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” (¶ [0064]); “Once the Dispatch Plan Updating Algorithm 30 has produced the Updated Dispatch Plan, it typically stores the Updated Dispatch Plan in memory along with the previous dispatch plan […] Both the current and previous Dispatch Plans are accessible by the DM algorithm 45 and can be displayed to the user on the Display Output 44” (¶ [0106]); “ the display of the Dispatch Plan may be in a tabular or text-based form, listing the stops in order of occurrence on a line-by-line basis” (¶ [0107]); “in addition, the DM may display the Updated Dispatch Plan using the GIS database to formulate a graphical map (e.g., road or street map) of the route using icons indicating the required stops […] The service stop locations are plotted in their relative positions on the map with abbreviated address information (typically the street address only and not including the city, state, or zip code), and it is readily apparent to the driver the route that should be used for the next stop” (¶ [0108]); “any process descriptions of blocks in flow charts should be understood as representing modules, segments, or portions of code which include one or more executable instructions for implementing specific logical functions or steps in the process” (¶ [0172]); “ It will be understood that each block of the block diagrams and flowchart illustrations can be implemented by computer program instructions” (¶ [0032]). 
	Thus, Levis teaches a system (executing computer program instructions) configured to generate dispatch plans consisting of a sequence of service stops for pickups and deliveries, where the pickups can be arranged to occur after a delivery; equivalent to generating a movement plan for a vehicle in which the vehicle transports the second package to the collection location and, then, the vehicle collects the first package from the collection location. Further, Levis teaches that the dispatch plan may be displayed to a user/driver via a computing device and represented as a route on a graphical map, such that the route for executing the dispatch plan is readily apparent to the driver; equivalent to carrying out control for causing the vehicle to move in accordance with the generated movement plan.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton with the teachings of Levis by incorporating the features for generating dispatch plans consisting of a sequence of service stops for pickups and deliveries (where the pickups can be arranged to occur after a delivery) and displaying a route for executing the dispatch plan to a driver via a computing device, as taught by Levis, into the system of Bolton that is configured to generate schedules for synchronized deliveries/pickups. One of ordinary skill in the art would have been motivated to incorporate a feature for generating and displaying a route to a driver for executing a synchronized delivery schedule with the purpose “to facilitate execution of the services stops” (¶ [0075]) and offer “improved systems and methods of providing drivers with tools that update a dispatch plan” (¶ [0007]), as suggested by Levis. 

Claims 9 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bolton et al. U.S. Patent No. 10,198,707, hereafter known as Bolton, in view of Levis et al. U.S. Publication No. 2006/0235739, hereafter known as Levis, in further view of Wilkinson U.S. Publication No. 2016/0371628, hereafter known as Wilkinson. 

Claim 9: Bolton/Levis teaches the limitations of claim 2. Further, Bolton teaches the following:

A storage device that is installed at the collection location and that is configured to store the transported second package;
	Bolton teaches “a serviceable point, serviceable point addresses, and/or similar words used herein interchangeably may be any identifiable location, such as one or more […] stops (e.g., pick up stops, delivery stops, vehicle visits, stops) […] one or more lockers or access points” (col. 24: 15-37).
	Thus, Bolton teaches that a serviceable point (pickup/delivery stop) may be locker or access point; equivalent to a storage device that is installed at the collection location and that is configured to store the transported second package.

	Bolton/Levis does not explicitly teach the control code is configured to, when the scheduled delivery date and time of the second package is changed from the second date and time to the third date and time that is an earlier date and time than the second date and time, cause the at least one processor to control the storage device so as to make it possible for the second package to be retrieved at the second date and time or later.

	However, Wilkinson teaches the following:
The control code is configured to, when the scheduled delivery date and time of the second package is changed from the second date and time to the third date and time that is an earlier date and time than the second date and time, cause the at least one processor to control the storage device so as to make it possible for the second package to be retrieved at the second date and time or later. 
	Wilkinson teaches “systems and methods for assisting product delivery” (¶0002]); “delivery control system includes a control circuit 202” (¶ [0021]); “control circuit 202 typically comprises one or more processors and/or microprocessors. The control circuit couples with and/or includes the memory 204. Generally, the memory 204 stores the operational code or one or more sets of instructions that are executed by the control circuit 202 and/or processor to implement the functionality of the delivery control system” (¶ [0022]);  “a subsequently scheduled delivery may be adjusted, such as moving the delivery time earlier or later” (¶ [0046]); “In accordance with selected products and a scheduled delivery, the items are delivered and locked in the product storage unit. The consumer can then later retrieve the items from the product storage unit at the customer's convenience. Accordingly, the customer does not need to be present at the time of the delivery, while still providing some security for the delivery of products” (¶ [0013]); “one or more product storage units or lockers that are configured to receive products delivered to a customer and be locked. A customer can later unlock the product storage unit and retrieve the delivered products” (¶ [0012]). 
	Thus, Wilkinson teaches a delivery control system configured to facilitate product delivery and adjust a scheduled delivery to an earlier time. Further, the delivery control system comprises one or more lockers that may be configured to receive delivered products and be locked until a consumer unlocks the locker to retrieve the product. As such, once a product has been delivered to the locker based on the scheduled delivery time (such as the adjusted delivery time), the locker may remain locked until a customer chooses to later retrieve the product from the locker at their own convenience. Accordingly, the delivery control system feature for enabling a customer to retrieve/unlock a locker at any later time after their product has been delivered in accordance with an adjusted (earlier) delivery time is equivalent to  the control code is configured to, when the scheduled delivery date and time of the second package is changed from the second date and time to the third date and time that is an earlier date and time than the second date and time, cause the at least one processor to control the storage device so as to make it possible for the second package to be retrieved at the second date and time or later.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton/Levis with the teachings of Wilkinson by incorporating the feature for enabling a customer to unlock a locker at any later time after their product has been delivered into the locker in accordance with an adjusted (earlier) delivery time, as taught by Wilkinson, into the system of Bolton/Levis that is configured to facilitate the delivery of shipments into lockers and adjust a delivery time for a shipment to be delivered earlier than originally scheduled. One of ordinary skill in the art would have been motivated to modify the system of Bolton/Levis with features for enabling a customer to unlock a locker at any later time after their product has been delivered into the locker with the purpose to “provide a measure of security to the customer and the products” (¶ [0012]) and “provide greater convenience for customers” (¶ [0003]), as suggested by Wilkinson. 

Claim 17: Bolton/Levis teaches the limitations of claim 3. Further, the limitations of claim 17 are substantially similar and analogous to the limitations of claim 9. Therefore, claim 17 is rejected for the same reasons and rationale as discussed herein with regard to claim 9.  

Claim 18: Bolton/Levis teaches the limitations of claim 4. Further, the limitations of claim 18 are substantially similar and analogous to the limitations of claim 9. Therefore, claim 18 is rejected for the same reasons and rationale as discussed herein with regard to claim 9.  

Claim 19: Bolton/Levis teaches the limitations of claim 5. Further, the limitations of claim 19 are substantially similar and analogous to the limitations of claim 9. Therefore, claim 19 is rejected for the same reasons and rationale as discussed herein with regard to claim 9.  

Claim 20: Bolton/Levis teaches the limitations of claim 6. Further, the limitations of claim 20 are substantially similar and analogous to the limitations of claim 17. Therefore, claim 20 is rejected for the same reasons and rationale as discussed herein with regard to claim 9.  

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Bolton et al. U.S. Patent No. 10,198,707, hereafter known as Bolton, in view of Levis et al. U.S. Publication No. 2006/0235739, hereafter known as Levis, in further view of Boye et al. U.S. Publication No. 2018/0096300, hereafter known as Boye. 

Claim 12: Bolton/Levis teaches the limitations of claim 1. Further, Bolton teaches the following:
The identification code is configured to, when a plurality of second packages to be delivered to the collection location is identified, cause the at least one processor to further identify, based on at least one of a size and a weight of the first package, a vehicle […] collecting the first package from among a plurality of vehicles including the vehicle;
	Bolton “the coordinator server may be configured to make determinations of shipments eligible for synchronized delivery in accordance with one or more considerations described in detail herein […] the coordinator entity may be configured to contact one or both of the first carrier and the second carrier to coordinate synchronized delivery such that both shipments are delivered by a single delivery vehicle operated by one of first carrier or the second carrier” (col. 90: 38-58);” a shipment/item may be excluded from eligibility for synchronized delivery based on the size of the shipment/item (e.g., length, width, and/or height), the weight of the shipment/item, and/or the contents of the shipment/item.” (col. 88: 46-50); “returns themselves may be synchronized. Using various information/data including historic and dynamic data, the one or more carrier servers 100 may determine that the online merchant already has returns forecasted for delivery to a returns center and […] synchronize the delivery” (col. 83: 13-20).
	Thus, Bolton teaches a system configured to identify a carrier and a plurality of deliveries/pickups to be synchronized for delivery by a single vehicle based on the weight/dimensions associated with each delivery/pickup; equivalent to when a plurality of second packages to be delivered to the collection location is identified, cause the at least one processor to further identify, based on at least one of a size and a weight of the first package, a vehicle for collecting the first package from among a plurality of vehicles including the vehicle.

The generation code is configured to cause the at least one processor to generate a movement plan for the identified vehicle when, among the scheduled delivery date and times of the plurality of second packages, the scheduled delivery date and time of the second package to be delivered by the identified vehicle, and the first date and time that is the collection deadline satisfy the predetermined condition. 
	As discussed above with regard to claim 1, Bolton teaches a system (comprising a processor executing program code) that may identify two serviceable points (pickup stops and/or delivery stops) as being available for synchronized delivery by determining that each of the two serviceable points are within a configurable time period, such as a predefined time period between a scheduled date and time associated with each shipment/pickup. Further, the serviceable points may be indicated as being eligible for synchronized delivery/pickup by a single vehicle based on the weight and dimensions of each shipment/pickup. Accordingly, a coordinator server may determine serviceable points that are available for synchronized delivery and contact a carrier to perform the synchronized delivery by a single delivery vehicle; equivalent to a generation code configured to cause the at least one processor to generate a movement plan for the identified vehicle when, among the scheduled delivery date and times of the plurality of second packages, the scheduled delivery date and time of the second package to be delivered by the identified vehicle, and the first date and time that is the collection deadline satisfy the predetermined condition.

	Although Bolton teaches a system that may indicate a plurality of serviceable points (pickup or delivery stops) as being eligible for synchronized delivery/pickup by a single vehicle based on the weight and dimensions of each shipment/pickup, Bolton does not explicitly teach that each identifying, based on at least one of a size and a weight of the first package, a vehicle capable of collecting the first package from among a plurality of vehicles including the vehicle.

	However, Boye teaches the following:
[…] when a plurality of second packages to be delivered […] further identify, based on at least one of a size and a weight of the first package, a vehicle capable collecting the first package from among a plurality of vehicles including the vehicle.
	Boye teaches “the present disclosure provide an on-demand platform for matching transporters with shipping requests” (¶ [0042]); “The platform creates new optimization opportunities for matching orders and drivers” (¶ [0047]); “a processing device uses predictive analysis to determine a set of orders to provide to a driver. At block 350, the processing device receives availability information of a driver and driver location information. The availability of the driver can include schedule information, load capacity, predicted load capacity, load weight limit, transporter truck limits, dimensions, etc. For example, predicted load capacity can calculate a load capacity or weight based on predicted schedule information” (¶ [0083]); “determining a future truck capacity associated with the driver after the first delivery is completed […] selecting one or more of the potential orders with a load size that is less than or equal to the future truck capacity and have a pickup time period within a threshold layover period based on the estimated delivery time associated with the current order; providing the selected orders to the driver” (¶ [0091]). 
	Thus, Boye teaches a system configured to optimize the matching of delivery/pickup order with drivers/vehicles. The system may consider a driver’s schedule information, truck load capacity, load weight limit, and a predicted load capacity based on predicted schedule information when matching the order. Accordingly, the system may match a particular driver/vehicle with a particular pickup order based on a load size/weight of the particular order and a future expected truck capacity (such as the capacity after delivering a first order); equivalent to when a plurality of second packages are to be delivered, further identify, based on at least one of a size and a weight of the first package, a vehicle capable collecting the first package from among a plurality of vehicles including the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bolton/Levis with the teachings of Boye by incorporating the features for matching a set of orders (pickup/delivery orders) with a particular vehicle based on the load size/weight of the orders and an expected future capacity of the vehicle as it performs scheduled pickup/deliveries, as taught by Boye, into the system of Bolton/Levis that is configured to indicate a plurality of serviceable points (pickup or delivery stops) as being eligible for synchronized delivery/pickup by a single vehicle based on the weight and dimensions of each shipment/pickup associated with the serviceable points. One of ordinary skill in the art would have recognized that such a modification would have further enable the system of Bolton/Levis to match the synchronized pickup/deliveries with a particular vehicle based on the load size/weight of the orders and an expected future capacity of the vehicle as it performs scheduled pickup/deliveries. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such a feature “creates new optimization opportunities for matching orders and drivers” (¶ [0047]) and may “improve profitability and efficiency” (¶ [0096]), as suggested by Boye. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628